 
MANAGEMENT AGREEMENT
 
THIS MANAGEMENT AGREEMENT is made effective as of the 8th day of April, 2010
(the “Effective Date”)
 
BETWEEN
 
GLOBAL SECURITY AGENCY INC.
 
508 – 170 West 1st Street, North Vancouver, British Columbia, Canada V7M 3P2
(the "Company")
 
AND
 
ROCK RUTHERFORD
 
238 Lakeview Circle, Montgomery TX 77356
 
(the “Executive”)
 
WHEREAS:
 
A
The Company is engaged in the security protection services industry globally
(the “Business”); and

 
B
The Company wishes to retain the services of the Executive to perform the duties
hereinafter described for the term hereinafter set forth as Secretary and
Treasurer of the Company.



NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and for other good and other valuable consideration, the parties
undertake and agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
PART 1
INTERPRETATION


Definitions


1.1
In this Agreement, except as otherwise expressly provided or as the context
otherwise requires:



 
(a)
“Agreement” means this Management Agreement, as amended, modified or
supplemented from time to time;



 
(b)
“Board” means the board of directors of the Company, or, if there is only one
director of the Company, that sole director; and



 
(c)
“Intellectual Property Rights” means all copyrights, design rights, trademark
rights, patent rights, trade secrets and any other proprietary rights, whether
registered or unregistered, and any application for registration of any of the
foregoing, and any right to file any such application, which may subsist
anywhere in the world.



Interpretation


1.2
In this Agreement, except as otherwise expressly provided or as the context
otherwise requires:



 
(a)
a reference to parties means the parties to this Agreement and their respective
permitted successors and assigns;



 
(b)
headings are solely for convenience of reference and are not intended to be
complete or accurate descriptions of content or to be guides to interpretation
of this Agreement or any part of it;



 
(c)
the word “including”, when following a general statement or term, is not to be
construed as limiting the general statement or term to any specific item or
matter set forth or to similar items or matters, but rather as permitting the
general statement or term to refer also to all other items or matters that could
reasonably fall within its broadest possible scope;



 
(d)
a reference to currency means currency in United States dollars;



 
(e)
a reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and every
statute, regulation, or other legislative work that supplements or supersedes
such statute or regulations; and



 
(f)
a word importing the feminine gender shall include the masculine or neuter,
words in the singular include the plural, words importing a corporate entity
include individuals and vice versa.

 
 
 
2

--------------------------------------------------------------------------------

 
PART 2
TERM AND DUTIES


Term


2.1
The term of this Agreement (the “Term”) shall commence on April 8, 2010 and
shall continue until terminated in accordance with the provisions of this
Agreement (the “Termination Date”).



General Duties
 
2.2
The Company appoints the Executive to undertake the duties and exercise the
powers as Secretary and Treasurer of the Company, as may be requested of the
Executive by the Company, and in the other offices to which the Executive may be
appointed by the Company or any subsidiary or affiliate companies of the
Company, and the Executive accepts the office, on the terms and conditions set
forth in this Agreement.

 
Instructions and Directions by Board
 
2.3
The Executive shall generally perform the duties and responsibilities with
respect to the Business that are commensurate with the positions of such
designated officer of a company comparable in size to the Company and involved
in a business similar to the Business.



Full Time and Attention


2.4
The Executive shall perform his duties to the Company in a faithful, diligent,
competent and businesslike manner to the best of his ability on a full-time
basis.

 
Authority


2.5
The Executive shall carry out all lawful instructions and directions from time
to time given to him by the Board.

 
PART 3
CONFLICTS OF INTEREST


Conflicts of Interest


3.1
The Executive agrees that, as an executive officer of the Company, he shall
refer to the Board all matters and transactions in which a potential conflict of
interest between the Executive and the Company may arise and shall not proceed
with such matters or transactions until the Board's express approval thereof is
obtained.



3.2
The Executive represents and warrants that:



(a)
Schedule A hereto sets forth the name, address, position held and shareholdings
of the Executive in each company in which the Executive is a director, officer
or shareholder that operates in the same or similar business as the Business of
the Company (a “Competing Business”); and



(b)
Schedule B hereto sets forth the name, address, position held and shareholdings
of the Executive in each other company in which the Executive is a director or
officer.
 
The Executive covenants and agrees that, in the event the Executive is presented
with a corporate opportunity to provide Business services to a person or
company, whether presented directly or indirectly to the Executive in his
capacity as a director, officer or shareholder or affiliate of a Competing
Business or other company described above (including, but not limited to, a
contract of engagement for services or renewal of such a contract), the
Executive shall present the opportunity first to the Board of the Company, and
shall not present any such opportunity to, or engage in any such opportunity
with, a Competing Business or other affiliated company or person without the
prior express approval of the Board in writing.

 
 
3

--------------------------------------------------------------------------------

 
 
PART 4
REMUNERATION


Base Salary


4.1
The Executive shall be entitled to an annual base salary as determined by the
Board and taking into consideration the duties of the Executive (the “Base
Salary”), subject to increase based on periodic reviews at the discretion of the
Board. Payment of the Base Salary to the Executive shall commence once the
Company has achieved monthly revenues in excess of $50,000 per month for two
consecutive months.

 
4.2
The Company shall pay the Base Salary to the Executive in equal monthly
installments in arrears payable in cash, on the last day of each month of the
Term, or in such other manner as may be mutually agreed upon by the Executive
and the Company.



Performance Bonus


4.3
Within 120 days of the end of each fiscal year of the Company, the Board may
declare and the Company shall then pay an annual bonus to the Executive in the
Company’s sole discretion in accordance with any annual objectives for the
Executive established by the Company (the “Annual Bonus”).



Benefits


4.4
Upon Board approval, the Company may provide the Executive with benefits
comparable to those generally provided by a similar company from time to time to
their senior executives and consistent with the benefits provided by the Company
to its other executives.



Other Expenses


4.5
The Company shall reimburse the Executive for the Executive’s reasonable cell
phone, Internet, travel, lodging, meals, entertainment and other expenses or
disbursements actually and reasonably incurred or made by him in connection with
the performance of his duties under this Agreement.  For all such expenses and
disbursements the Executive shall supply the Company with originals of all
receipts, invoices or statements in respect of which the Executive seeks
reimbursement, in such form as may reasonably be required by the Company and at
such times or intervals as may be required by the Company.



Deductions


4.6
All payments by the Company under this Agreement shall be less any deductions or
withholdings required by applicable law.

 
 
 
4

--------------------------------------------------------------------------------

 
 
PART 5
TERMINATION


Definitions


5.1
In this Part, “Just Cause” means any act, omission, behavior, conduct or
circumstance of the Executive that constitutes just cause for dismissal of the
Executive under the laws of the United States as applicable, and for the
purposes of this Agreement includes:



 
(a)
any cause related to fraud, dishonesty, illegality, breach of statute or
regulation or gross incompetence;



 
(b)
any material breach by the Executive of a provision of this Agreement;



 
(c)
any breach of a fiduciary duty to the Company, insider trading or breach of
anti-bribery rules;



 
(d)
if there is a failure on the part of the Executive to perform the material
duties of the Executive’s position in a competent and professional manner;



 
(e)
any conviction of the Executive for a criminal offence;



 
(f)
any breach by the Executive of his fiduciary duty to the Company, including the
duty to act in the best interest of the Company;



 
(g)
any declaration of bankruptcy against the Executive by a court of competent
jurisdiction; and



 
(h)
any refusal by the Executive to follow reasonable instructions given by the
Board that are not inconsistent with the Executive’s duties and
responsibilities.



Termination by the Company for Just Cause


5.2
The Company may terminate the employment of the Executive summarily, without
notice or any payment in lieu of notice for Just Cause if approved by at least
three quarters (3/4) of the Board.



Voluntary Termination by the Executive


5.3
The Executive may terminate his employment for any reason by providing two
months’ notice in writing to the Company.  The Company may waive or abridge any
notice period specified in such notice, in its absolute discretion.



 
5

--------------------------------------------------------------------------------

 
Termination by the Company with Notice


5.4
The Company may terminate the employment of the Executive for any reason by
providing two weeks notice in writing to the Executive for every year of the
Executive’s continuous service.



Termination by Death of Executive


5.5 
This Agreement shall terminate upon the death of the Executive.



No Severance Payment in Certain Events


5.6
Upon termination of the Executive’s employment under §5.2, §5.3 or §5.5, the
Executive shall not be entitled to any severance payment other than compensation
(including Base Salary, Annual Bonus and reimbursable expenses) earned by the
Executive before the Termination Date calculated pro rata up to and including
the Termination Date.



Severance Payment in Certain Events


5.7
If the employment of the Executive is terminated by the Company for a reason
other than pursuant to §5.2, §5.3 or §5.5, the Company may, in its absolute
discretion, abridge the notice period required of the Company or any part
thereof by paying to the Executive an amount equal to the Base Salary payable to
the Executive for such notice period and, as a condition of receiving any such
severance payment, the Executive shall execute and deliver to the Company a full
and final release in the form provided by the Company.

 
PART 6
CONFIDENTIAL INFORMATION
 
Confidential Information
 
6.1 
The Executive agrees that:

 
 
(a)
during the Term of this Agreement, he will not solicit or employ or cause to be
solicited or employed any employee or consultant of the Company; and

 
 
(b)
for a period of 12 months following the termination of this Agreement, the
Executive will not solicit or employ or cause to be solicited or employed any
person who is or was in the employ of the Company during the 12 months preceding
such termination.



6.2           The Executive acknowledges that:


 
(a)
he may, during the course of his employment with the Company, acquire
information which is confidential in nature or of great value to the Company
including, without limitation, matters or subjects concerning corporate assets,
cost and pricing data, customer listing, financial reports, formulae,
inventions, know-how, marketing strategies, products or devices, profit plans,
research and development projects and findings, computer programs, suppliers,
and trade secrets, whether in the form of records, files, correspondence, notes,
data, information, or any other form, including copies or excerpts thereof
(hereinafter collectively referred to as “Confidential Information”), the
disclosure of any of which to competitors of the Company or to the general
public would be highly detrimental to the best interests of the Company, and



 
(b)
the right to maintain the confidentiality of Confidential Information, and the
right to preserve the Company’s goodwill, constitute proprietary rights which
the Company is entitled to protect.



 
6

--------------------------------------------------------------------------------

 
Executive’s Obligations Regarding Confidential Information


6.3
The Executive shall, during the Term of his employment with the Company and at
all times thereafter:



 
(a)
hold all Confidential Information that he receives in trust for the sole benefit
of the Company and in strictest confidence;



 
(b)
protect all Confidential Information from disclosure and not take any action
that could reasonably be expected to result in any Confidential Information
losing its character as Confidential Information, and take all reasonable
actions to prevent any Confidential Information from losing its status as
Confidential Information; and



 
(c)
neither, except as required in the course of performing his duties and
responsibilities under this Agreement, directly or indirectly use, publish,
disseminate or otherwise disclose any Confidential Information to any third
party, nor use Confidential Information for any purpose other than the purposes
of the Company, without the prior written consent of the Board.



Executive’s Continuing Obligations


6.4
The restrictions on the Executive’s use or disclosure of all Confidential
Information, as set forth in this Agreement shall continue following the
termination of the Executive’s employment with the Company, regardless of the
reasons for or manner of such termination.



Limited Exception


6.5
Notwithstanding the above, the Executive may, if and solely to the extent
required by lawful subpoena or other lawful process, disclose Confidential
Information but, to the extent possible, shall first notify the Company of each
such requirement so that the Company may seek an appropriate protective order or
waive compliance with the provisions of this Agreement.  The Executive shall
co-operate fully with the Company at the expense of the Company in seeking any
such protective order.



PART 7
ANTI-BRIBERY AND INSIDER TRADING


Anti-Bribery Policy


7.1
The Executive acknowledges and agrees that the Company is dedicated to ensuring
full compliance with all anti-bribery and corruption laws and regulations,
including the U.S. Foreign Corrupt Practices Act and the Corruption of Foreign
Public Officials Act (Canada), by all of its employees. The Executive shall not
make any payments or gifts to, or otherwise improperly influence, any government
official in any jurisdiction the Company operates its Business to obtain or
retain business on behalf of the Company, or to secure any improper business
advantage, nor shall the Executive accept any payments or gifts from any
government official in respect of the Business of the Company.



Insider Trading


7.2
The Executive acknowledges that to use non-public Confidential Information for
personal financial benefit or to "tip" others who might make an investment
decision on the basis of this information is unethical and constitutes “insider
trading” under applicable securities laws and regulations in the United States,
Canada and other jurisdictions.  The Company will cooperate with any
investigation by the United States Securities and Exchange Commission or other
law enforcement authorities regarding the misuse of the Company’s Confidential
Information.



 
7

--------------------------------------------------------------------------------

 
PART 8
WORK PRODUCT; INTELLECTUAL PROPERTY


Work Product; Intellectual Property


8.1
All title, right and interest in any works, plans, designs, materials,
documentation, code, programs, software, or other tangible or intangible
product, and any Intellectual Property Rights or other rights therein, created,
developed or acquired by the Executive in the performance of this Agreement
(“Work Product”) shall immediately upon creation, development or acquisition
vest in the Company, as the case may be, and any Work Product that does not so
vest shall be deemed to be transferred and assigned to the Company or to one or
more of its affiliates, as the case may be, without further compensation.  Upon
request at any time by the Company, the Executive shall return and deliver to
the Company any and all Work Product in the Executive’s possession or control.



Moral Rights


8.2
The Executive hereby waives as against any person any and all moral rights he
may have in the Work Product, such moral rights including the right to restrain
or claim damages for any distortion, mutilation, or other modification of the
works or any part thereof whatsoever, and to restrain use or reproduction of the
works in any context, or in connection with any product or service.



Further Acts


8.3
The Executive shall co-operate fully with the Company, its successors or its
assigns with respect to signing further documents and doing such acts and other
things reasonably requested by the Company, its successors or its assigns to
confirm or evidence ownership of the Work Product or the waiver of moral rights
therein, or to obtain, register, or enforce any right in respect of the Work
Product.  The Company, its successors or its assigns, as applicable, shall be
responsible for any out-of-pocket expenses of the Executive complying with the
obligations under this §8.3.



PART 9
NON-COMPETITION


Non-Competition


9.1  
The Executive agrees with and for the benefit of the Company that for a period
of 12 months following termination of this Agreement (whether such termination
is occasioned by the Executive, by the Company with or without cause, or by
mutual agreement) within the geographical area of the United States, either as
an individual or as a partner or joint venturer or as an employee, sales
representative, principal, consultant, agent, shareholder, officer or director,
or for any person, firm, association, organization, syndicate, employer or
corporation, or in any other manner whatsoever, directly or indirectly, you will
not: carry on, be engaged in, concerned with, interested in, advise, lend money
to, guarantee the debts or obligations of, or permit your name or any part
thereof to be used or employed in a business which is the same as, or directly
competitive with, the Business of the Company, other than in respect of the
companies set forth in Schedule A hereto. As of the date that shares of common
stock in the capital of the Company are initially issued to the Executive, all
former and existing clients, contracts, proposed new business or continuing
business in the control of the Executive, directly or indirectly, relating to
the Business of the Company shall be for the benefit of the Company, as
contemplated by Part 3 hereof.

 
 
 
8

--------------------------------------------------------------------------------

 
PART 10
GENERAL
 
Company’s Property
 
10.1
The Executive acknowledges that all items of any and every nature or kind
created or used by the Executive pursuant to this Agreement, or furnished by the
Company to the Executive, and all equipment, automobiles, credit cards, books,
records, reports, files, diskettes, manuals, literature, confidential
information or other materials, shall remain and be considered the exclusive
property of the Company at all times and shall be surrendered to the Company, in
good condition, promptly at the request of the Company, or in the absence of a
request, on the termination of this Agreement.  The Executive hereby assigns any
and all intellectual property to the Company on all literary and other artistic
works created for the benefit of the Company towards which the Executive
contributes, or has contributed prior to the date hereof, and the Executive
waives any and all moral rights that may be associated with such works.



Assignment of Rights


10.2
The Executive may not assign, pledge or encumber the Executive’s interest in
this Agreement nor assign any of the rights or duties of the Executive under
this Agreement without the prior written consent of the Company.

 
Notices
 
10.3
Any notice required or permitted to be given to the Executive shall be
sufficiently given if delivered to the Executive personally or if mailed by
registered mail to the Executive’s address last known to the Company, or if
delivered to the Executive via facsimile or email.

 
10.4
Any notice required or permitted to be given to the Company shall be
sufficiently given if mailed by registered mail to the Company’s head office, or
if delivered to the Company via facsimile or email.

 
Severability
 
10.5
In the event that any provision or part of this Agreement shall be deemed void
or invalid by a court of competent jurisdiction, the remaining provisions or
parts shall be and remain in full force and effect.



Enforceability and Injunctive Relief


10.6
The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, including those
contained in Part 3, Part 6, Part 7 and Part 9, are reasonable and valid and
hereby further acknowledges and agrees that the Company would suffer irreparable
injury in the event of any breach by the Executive of his obligations under any
such covenant or restriction for which monetary relief would be
inadequate.  Accordingly, in the event of any breach or threatened breach by the
Executive of such covenant or restriction, the Company shall be entitled to
equitable relief, including injunctive relief, without the need to prove that
monetary compensation would be adequate.



Collection and Use of Personal Information


10.7
The Executive acknowledges that the Company shall collect, use and disclose
health and other personal information for employment and business related
purposes, and the Executive consents to the Company collecting, using and
disclosing the health and other personal information of the Executive for
employment and business related purposes in accordance with any privacy policy
of the Company established by the Company from time to time.



 
9

--------------------------------------------------------------------------------

 
Entire Agreement


10.8
This Agreement constitutes the entire agreement between the Executive and the
Company regarding the Executive’s employment with the Company, and supersedes
and replaces all prior agreements, if any, written or oral, with respect to such
positions.

 
Modification of Agreement
 
10.9
Any modification to this Agreement must be in writing and signed by all of the
parties or it shall have no effect and shall be void.

 
Countersignatures
 
10.10
This Agreement may be signed in counterparts, each of which so signed shall be
deemed to be an original (and each signed copy sent by facsimilie or electronic
transmission shall be deemed to be an original), and such counterparts together
shall constitute one and the same instrument, and notwithstanding the date of
execution, shall be deemed to bear the date as set forth above.



 
IN WITNESS WHEREOF this Agreement has been executed by the parties to it, the
day, month and year first written.


Global Security Agency Inc.
by its authorized signatory


/s/ Rock Rutherford  
Name:  Rock Rutherford
Title: Secretary






/s/ Rock Rutherford
ROCK RUTHERFORD
 
 
 
 
10

--------------------------------------------------------------------------------

 
SCHEDULE A
 
Executive’s Interest in Competing Businesses
 
 
Name and Address                     Position
Held                     Shareholdings
 
 
 
11

--------------------------------------------------------------------------------

 
SCHEDULE B
 
Executive’s Affiliation with Other Companies
 
 
Name and Address                     Position Held
 
12